IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,597



STATE EX REL. GREG ABBOTT, Relator

v.

THE HONORABLE JOE HART, Judge, 250th District Court 





ON MOTION FOR LEAVE TO FILE A WRIT OF PROHIBITION
IN RELATION TO DALLAS COUNTY CASE OF EX PARTE MARK STROMAN
TRAVIS COUNTY


Per Curiam.  

O P I N I O N


	We have before us a motion for leave to file an application for writ of prohibition
filed by the Honorable Greg Abbott, Attorney General of the State of Texas to order the
Honorable Joe Hart, Judge of the 250th District Court of Travis County to refrain from
issuing any order purporting to stay the July 20, 2011, execution of Dallas County death
row inmate Mark Anthony Stroman.
	In April 2002, a jury found Stroman guilty of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
Article 37.071, and the trial court, accordingly, set Stroman's punishment at death.  This
Court affirmed Stroman's conviction and sentence on direct appeal.  Stroman v. State,
No. AP-74,354 (Tex. Crim. App. Nov. 19, 2003)(not designated for publication). 
Stroman filed his initial post-conviction application for writ of habeas corpus in the trial
court on November 13, 2003.  This Court denied relief.  Ex parte Stroman, No. WR-62,298-01 (Tex. Crim. App. July 27, 2005)(not designated for publication).  He filed a
subsequent application in the trial court on July 12, 2011.  This Court dismissed the
application on July 14, 2011.  Ex parte Stroman, No. WR-62,298-02 (Tex. Crim. App.
July 14, 2011)(not designated for publication).
	A victim in an extraneous offense which Stroman committed has now filed a civil
suit in Travis County District Court seeking what he contends is his right to victim-offender mediation.  Because Stroman's execution would effectively moot his ability to
obtain mediation, the victim seeks injunctive relief.  
	Leave to file the application is granted and the respondent, the Honorable Joe Hart,
is ordered to refrain from issuing any order purporting to stay the July 20, 2011, execution
of Dallas County death row inmate Mark Anthony Stroman.
	IT IS SO ORDERED THIS THE 20th DAY OF JULY, 2011.

Do Not Publish